DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration and in view of Applicant response filed on 10/11/2022, the previous restriction mailed out on 08/12/2022 has been withdrawn.  Claims 1-29 are examined in current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15, 17-19, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim limitation “a force” is indefinite because it is unclear if this force is the same force that is already recited in claim 1. 
Regarding claim 8, the claim recites the limitation "the displacement vector” and “the force vector” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation "the displacement” in line 5 and “the calibration forces and moments” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the claim recites the limitation "the measured displacement” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the claim limitation “a force” is indefinite because it is unclear if this force is the same force that is already recited in claim 1. 
Regarding claim 14, the claim recites the limitation "the measured displacement” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the claim limitation “C matrix” is indefinite because it is unclear what C matrix the claim is referring to. 
Regarding claim 17, the claim limitation “a force” in line 5 is indefinite because it is unclear if this force is the same force that is already recited in claim 16. 
Regarding claim 22, the claim recites the limitation "the displacement” in line 3.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Aeby et al. (US 2009/0177095; hereinafter Aeby).
Regarding claim 1, Aeby discloses triaxial fiber optical force sensing catheter.  Aeby shows  force-sensing catheter system (see abstract) comprising: a catheter (see 87 in in fig. 1; par. [0042]) including a distal tip (see fig. 1 ), a deformable body (see 102 in fig. 2; par. [0047]) coupled near the distal tip (see distal tip 94 in fig. 2), and configured and arranged to deform in response to a force exerted on the distal tip (see fig. 11A and 11B; par. [0047]), and a force sensor (see 192 in fig. 12; par. [0074]), including three or more sensing elements (see 198 in fig. 12; par. [0074]), configured and arranged to detect the deformation of the deformable body and transmit a signal indicative of the deformation (see abstract; par. [0047], [0079]-[0083] and fig. 1); and processing circuitry (see 78 in fig. 1; par. [0042]) configured and arranged to receive the signal from the force sensor (see fig. 1; par. [0079]-[0083]), and to determine a magnitude of the force exerted on the catheter tip that accounts for a bending moment associated with the force exerted (see par. [0002], [0058], [0064], [0065], [0066]).
Regarding claim 5, Aeby shows wherein the sensing elements are fiber optical sensing elements (see par. [0074]), and the processing circuity is further configured and arranged to determine a vector of the force exerted on the catheter tip (see par. [0002], [0066]).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonyak et al. (US 2012/0253167; hereinafter Bonyak).
Regarding claim 1, Bonyak discloses a force measurement for large bend angles of catheter.  Bonyak shows  force-sensing catheter system (see fig. 1) comprising: a catheter (see par. [0018], [0019], fig. 1) including a distal tip (see fig. 1), a deformable body (see 54 in fig. 3; par. [0025]) coupled near the distal tip (see fig. 3), and configured and arranged to deform in response to a force exerted on the distal tip (see par. [0025]-[0028], [0041], [0042]; fig. 5), and a force sensor (see 64, 66, 68 and 70 in fig. 3), including three or more sensing elements (see 64, 66, 68 and 70 in fig. 3), configured and arranged to detect the deformation of the deformable body and transmit a signal indicative of the deformation (see abstract; par. [0023], [0025]-[0028], [0041], [0042]; fig. 5); and processing circuitry (see 34 in fig. 1) configured and arranged to receive the signal from the force sensor (see abstract; par. [0025]-[0028], [0041], [0042]), and to determine a magnitude of the force exerted on the catheter tip that accounts for a bending moment associated with the force exerted (see abstract; par. [0025]-[0028], [0041]).
Regarding claim 2, Bonyak shows a display communicatively coupled to the processing circuity and configured and arranged to visually indicate to a clinician the force exerted on the distal tip of the catheter (see par. [0023], [0048]).

Claims 16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leo et al. (US 2011/0087112; hereinafter Leo).
Regarding claims 16 and 29, Leo discloses a medical apparatus system having optical fiber loading sensing.  Leo teaches a calibration method for a force-sensing catheter system (see abstract and fig. 16) including: successively applying forces at designated points along a distal tip of a catheter (see par. [0070], [0117], [0122]), based on a response of a force sensor to the force applications, determine a first compliance matrix (see par. [0070], [0117], [0122]), and the compliance matrix is stored within a computer readable data storage unit (see fig. 16; par. [0026], [0140], [0116]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby et al. (US 2009/0177095; hereinafter Aeby) in view of Valsamis et al. (US 2016/0022373; hereinafter Valsamis).
Regarding claim 3 and 4, Aeby discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the force sensor includes five or more sensing elements and wherein the five and more sensing elements are circumferentially distributed about a longitudinal axis of the catheter. 
Valsamis discloses an optical force transducer.  Valsamis teaches wherein the force sensor includes five or more sensing elements (fig. 1 shows five and more optical fiber 13 wherein each fiber has its own sensor 132) and wherein the five and more sensing elements are circumferentially distributed about a longitudinal axis of the catheter (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the force sensor includes five or more sensing elements and wherein the five and more sensing elements are circumferentially distributed about a longitudinal axis of the catheter in the invention of Aeby, as taught by Valsamic, to provide more accurate force reading. 

Claims 6-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby et al. (US 2009/0177095; hereinafter Aeby), in view of Valsamis et al. (US 2016/0022373; hereinafter Valsamis) as applied to claim 3 above, and further in view of Kim et al. (“A force sensor with five degrees of freedom using optical intensity modulation for usages in a magnetic resonance field”; Measurement Science and Technology 24 045101, 2013; hereinafter Kim).
Regarding claim 6, Aeby and Valsamis disclose the invention as substantially described in the 103 rejection above, furthermore, Aeby shows the processing circuity is further configured and arranged to calibrate the force sensor (see par. [0066], [0083]), but fails to explicitly state determining a compliance matrix associated with force and a compliance matrix associated with a moment. 
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches determining similar algorithm such as matrix associated with force (see abstract, page 4, pages 7-9) and a matrix associated with a moment (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar matrices associated with force and moment in the invention of Aeby and Valsamis, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 7, Aeby, Valsamis and Kim disclose the invention substantially as described in the 103 rejection above, furthermore, Aeby teaches detecting a force at known points along the distal tip of the catheter (see abstract; par. [0047], [0079]-[0083] and fig. 1), and Kim teaches wherein determining the metrices requires at least five known application of a force (see pages 1-2).
Regarding claim 12, Aeby and Valsamis disclose the invention as substantially described in the 102 rejection above, but fails to explicitly state determining a compliance matrix during calibration as recited in claim 12. 
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches uses similar algorithms determining a compliance matrix during calibration (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar algorithms determining a compliance matrix during calibration in the invention of Aeby and Valsamis, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 13, Aeby, Valsamis and Kim disclose the invention substantially as described in the 103 rejection above, furthermore, Aeby teaches detecting a force at known points along the distal tip of the catheter (see abstract; par. [0047], [0079]-[0083] and fig. 1), and Kim teaches wherein the calibration requires at least five known application of a force  (see abstract; page 4, pages 7-9).

Regarding claim 14, Aeby and Valsamis disclose the invention as substantially described in the 102 rejection above, furthermore, Aeby teaches determining the magnitude and a vector of the force exerted on the catheter tip (see par. [0002], [0066]), but fails to explicitly state determining the magnitude and vector of the force using the equation recited in claim 14. 
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches uses similar algorithms to determine the magnitude and vector of the force (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar algorithms to determine the magnitude  and vector of the force in the invention of Aeby, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 15, Aeby, Valsamis and Kim disclose the invention as substantially described in the 102 rejection above, furthermore, Aeby shows calibrating of the force sensor (see par. [0066], [0083]), the calibration would include the loading at the distal end of the catheter (see par. [0066], [0083), and Kim teaches compliance matrix (see pages 7-8), the calibration includes multiple of different loading in different axis (see abstract; page 2 and pages 7-8).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby et al. (US 2009/0177095; hereinafter Aeby), in view of Kim et al. (“A force sensor with five degrees of freedom using optical intensity modulation for usages in a magnetic resonance field”; Measurement Science and Technology 24 045101, 2013; hereinafter Kim).
Regarding claim 8, Aeby discloses the invention as substantially described in the 102 rejection above, but fails to explicitly state determining the magnitude of the force using the equation recited in claim 8. 
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches uses similar algorithms to determine the magnitude of the force (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar algorithms to determine the magnitude of the force in the invention of Aeby, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 9, Aeby discloses the invention as substantially described in the 102 rejection above, furthermore, Aeby teaches determining the magnitude and a vector of the force exerted on the catheter tip (see par. [0002], [0066]), but fails to explicitly state determining the magnitude and vector of the force using the equation recited in claim 9. 
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches uses similar algorithms to determine the magnitude and vector of the force (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar algorithms to determine the magnitude  and vector of the force in the invention of Aeby, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 10, Aeby and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches a similar matrix recited in claim 10 associated with momentum (see abstract; page 4, pages 7-9).
Regarding claim 11, Aeby and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches a similar matrix recited in claim 11 associated with force (see abstract; page 4, pages 7-9).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leo et al. (US 2011/0087112; hereinafter Leo), in view of Kim et al. (“A force sensor with five degrees of freedom using optical intensity modulation for usages in a magnetic resonance field”; Measurement Science and Technology 24 045101, 2013; hereinafter Kim).
Regarding claim 17, Leo disclose the invention as substantially described in the 103 rejection above, furthermore, Leo shows the force sensor includes three sensing elements (see fig. 5 and 6) and the first compliance matrix is associated with a force (see par. [0070], [0117], [0122]), but fails to explicitly a second compliance matrix associated with a moment.
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches determining similar algorithm such a matrix associated with a moment (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar matrix associated with moment in the invention of Leo, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 18, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches a similar matrix recited in claim 10 associated with momentum (see abstract; page 4, pages 7-9).
Regarding claim 19, Leo and Kim disclose the invention as substantially described in the 102 rejection above, furthermore, Kim teaches a similar matrix recited in claim 11 associated with force (see abstract; page 4, pages 7-9).
Regarding claim 20, Leo and Kim disclose the invention as substantially described in the 102 rejection above, furthermore, LEo shows calibrating of the force sensor (see par. [0070], [0117], [0122]), the calibration would include the loading at the distal end of the catheter (see par. [0070], [0117], [0122]), and Kim teaches compliance matrix (see pages 7-8), the calibration includes multiple of different loading in different axis (see abstract; page 2 and pages 7-8).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leo et al. (US 2011/0087112; hereinafter Leo), in view of Valsamis et al. (US 2016/0022373; hereinafter Valsamis), and in view of Kim et al. (“A force sensor with five degrees of freedom using optical intensity modulation for usages in a magnetic resonance field”; Measurement Science and Technology 24 045101, 2013; hereinafter Kim).
Regarding claim 21, Leo discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the force sensor includes five or more sensing elements and compliance matrix is calculated using the equation recited in claim 21.
Valsamis discloses an optical force transducer.  Valsamis teaches wherein the force sensor includes five or more sensing elements (fig. 1 shows five and more optical fiber 13 wherein each fiber has its own sensor 132).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the force sensor includes five or more sensing elements in the invention of Leo, as taught by Valsamic, to provide more accurate force reading. 
But, Leo and Valsamic fail to explicitly state compliance matrix is calculated using the equation recited in claim 21.

Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches uses similar algorithms determining a compliance matrix (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar algorithms determining a compliance matrix in the invention of Leo and Valsamis, as taught by Kim, to provide a precise small five degree of freedom measurements. 

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leo et al. (US 2011/0087112; hereinafter Leo), in view of Kim et al. (“A force sensor with five degrees of freedom using optical intensity modulation for usages in a magnetic resonance field”; Measurement Science and Technology 24 045101, 2013; hereinafter Kim).
Regarding claim 22, Leo discloses a medical apparatus system having optical fiber loading sensing.  Leo teaches a method for detecting a force exerted on a distal tip of a force-sensing catheter system (see abstract and fig. 16) including: receiving three or more signals indicative of a displacement measured on the distal tip of the force sensing catheter (see abstract; fig. 4; par. [0067]-[0072]); and applying a compliance matrix to the measured displacement to determine the force on the distal tip (see abstract; fig. 4; par. [0067]-[0072], [0076], [0090], [0095], [0107], [0108] and [0122]).
But, Leo fails to explicitly state a compliance matrix to determine moment.
Kim discloses a force sensor with five degrees of freedom using optical intensity modulation.  Kim teaches determining similar algorithm such a matrix associated with a moment (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar matrix associated with moment in the invention of Leo, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 23, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches receiving five signals (see abstract; page 4, pages 7-9), and uses similar algorithm recited in claim 23 to determine the force and moment (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized receiving five and similar algorithm recited in claim 23 to determine the force and moment in the invention of Leo, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 24, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Leo shows visually indicating to a clinician the force exerted on the catheter top (see par. [0071]).
Regarding claim 25, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Leo shows wherein the signals are pulses of light transmitted through one or more optical fibers (see abstract; fig. 16; par. [0067]-[0072]).
Regarding claim 26, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches uses similar compliance matrix as recited in claim 26(see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar compliance matrix algorithms as recited in claim 26 in the invention of Leo, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 27, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches uses similar compliance matrix as recited in claim 2 7 which his associated with moment (see abstract; page 4, pages 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the similar compliance matrix algorithms as recited in claim 27 which is associated with moment in the invention of Leo, as taught by Kim, to provide a precise small five degree of freedom measurements. 
Regarding claim 28, Leo and Kim disclose the invention as substantially described in the 103 rejection above, furthermore, Kim teaches a similar matrix recited in claim 28 associated with force (see abstract; page 4, pages 7-9).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793